Por cuanto el único error alegado en esta apelación se refiere a la prueba presentada en el juicio; •
Por cuanto la transcripción de la evidencia que se ba pre-sentado en estos autos, becba por el taquígrafo de la corte inferior, no ba sido aprobada por la corte que conoció del juicio;
Por cuanto tal aprobación la exige para casos criminales la Ley No. 4 de 1925, página 109, y sin ese requisito no po-demos tenerla como auténtica;
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce, con fecba 7 de julio de 1927, en el caso arriba expresado.